Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 March 2021 was filed and is being considered by the examiner.
Allowable Subject Matter
Claims 1-15 are allowed over prior arts.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-8 is the inclusion of the limitation of a fluid extraction system that includes a return line coupled to the reservoir and the supply line to transport fluid from the reservoir to the interface; and a switch to, responsive to removal of the removable extraction reservoir from the printing device, activate a fill pump to draw fluid through the supply line away from the interface.  It is this limitation found in the claims, as it is claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 9-11 is the inclusion of the limitation of a fluid transport system that includes a return line to connect the reservoir to the supply line between the interface and the fill pump, and to transport fluid from the reservoir to the interface; a switch to, responsive to removal of the removable extraction reservoir from the printing device, activate the fill pump to draw fluid through the supply 
The primary reason for the allowance of claims 12-15 is the inclusion of a method that includes the step of responsive to removal of the removable extraction reservoir, activating a fill pump to draw fluid through the supply line away from the removable extraction reservoir.  It is this step found in the claims, as it is claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Olsen et al (US 6,454,381) disclose an inkjet printing system that has a replaceable ink container that includes an information storage device containing print mode control information. This print mode control information is used by the printing system for selecting a print mode from the plurality of print modes based on available ink within the replaceable ink container.  Heim et al (US 6,789,883) disclose an inkjet printing system configured for receiving a replaceable ink container. The replaceable ink container has an ink extraction characteristic that varies with ink level in the replaceable ink container.  Cheok (US 6,945,640) discloses a refill station adapted to dock an ink replenishment cartridge and a printer cartridge to have its ink replenished using a flow. The flow system has threshold valving, at least one damped route, at least one by pass route and a pump whereby ink can be cleared from the printer cartridge and be replaced by more ink from the replenishment cartridge.  Sasaki (US 8,033,657) discloses an image forming apparatus including a sub tank including a liquid container, connected to the liquid supply opening to store the liquid to be supplied to the liquid discharge head, a tank connected to the liquid discharge opening to store the liquid used for filling the liquid discharge head, and a mechanism to return the liquid in the tank to the sub tank.  Rice et al (US 8,057,006) discloses a fluid ejection .    
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AN H DO/Primary Examiner, Art Unit 2853